 

Exhibit 10.3

AMENDED AND RESTATED

NONSTATUTORY STOCK OPTION AGREEMENT

(Options granted before 2012)

This AMENDED AND RESTATED NONSTATUTORY STOCK OPTION AGREEMENT (this
“Agreement”), dated as of September 16, 2015 (the “Effective Date”), is made by
and between DJO Global, Inc., a Delaware corporation (the “Company”), and the
individual named on Schedule A (the “Optionee”).

WHEREAS, the Company and Optionee are parties to that certain Nonstatutory Stock
Option Agreement, dated as set forth on Schedule A (the “Grant Date”), as
amended, which provides for the grant of options to purchase shares of the
Company’s common stock of the Company (together with all amendments thereto, the
“Prior Option Agreement”);

WHEREAS, pursuant to the Prior Option Agreement, Optionee was granted the right
to acquire the number shares of the Company’s common stock set forth on Schedule
A that were subject to performance-based vesting conditions (the “Prior
Performance-Based Options”);

WHEREAS, pursuant to the Prior Option Agreement, as amended, a number of the
Prior Performance-Based Options were vested, a number were cancelled and a
number remained unvested, all as set forth on Schedule A. The unvested portion
of the Prior Performance-Based Options (the “Unvested Prior Performance-Based
Options”) were subsequently modified, with a portion of such options being
converted into (i) the number of shares of the Company’s common stock set forth
on Schedule A constituting the “First Market Return Tranche” (as defined in the
Prior Option Agreement) and (ii) the number of shares of the Company’s common
stock set forth on Schedule A constituting the “Second Market Return Tranche”
(as defined in the Prior Option Agreement);

WHEREAS, the Optionee has agreed to surrender Optionee’s right to acquire thirty
(30) percent of the shares of the Company’s common stock constituting the Second
Market Return Tranche in exchange for the amendment of the vesting terms
applicable to both the First Market Return Tranche and the remaining portion of
the Second Market Return Tranche (as specified in Section 4(b), below) (the
First Market Return Tranche and the remaining portion of the Second Market
Return Tranche together will constitute the Market Return Tranche as defined in
Section 2, below); and

WHEREAS, the Company and Optionee have agreed to make certain other amendments
to the Prior Option Agreement and to supersede and replace the Prior Option
Agreement with this Agreement;

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, the parties to this Agreement, hereby agree as follows:

1.  Certain Definitions.  Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2007
Incentive Stock Plan (the “Plan”).  As used in this Agreement:

(a)“Board” means the Board of Directors of the Company.

(b)“Blackstone” means each of Blackstone Capital Partners V L.P. a Cayman
Islands limited partnership, Blackstone Family Investment Partnership V L.P., a
Cayman Islands limited partnership, Blackstone Family Investment Partnership V-A
L.P., a Cayman Islands limited partnership, Blackstone Participation Partnership
V L.P., a Cayman Islands limited partnership and each of their respective
Affiliates.

(c)“Change in Control” means (i) the sale or disposition, in one or a series of
related transactions, of all or substantially all of the assets of the Company
to any “person” or “group” (as such terms are defined in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than a sale or disposition where Blackstone
retains all or substantially all of the assets of the Company, or (ii) any
person or group, other than Blackstone, is or becomes the ‘beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise (other than
an offering of stock to the general public through a registration statement
filed with the Securities and Exchange Commission); or (iii) the approval by the
stockholders of the Company of a plan of complete liquidation of the Company.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Company” has the meaning specified in the introductory paragraph of this
Agreement or its successors; provided, that to the extent that any class of
equity securities of a member of the Company’s controlled group becomes publicly
traded on an established securities market, the term “Company” shall be deemed
to refer to such publicly traded entity.

(f)“Compensation Committee” means the Executive Compensation Committee of the
Board.

(g)“Determination Date” shall mean, while the Option remains outstanding, each
date on which Blackstone has disposed of some or all of its holdings of common
stock in the Company.

(h)“Disability” shall mean the Optionee is disabled as determined under Section
409A(a)(2)(C) of the Code.

(i) “Fair Market Value” has the meaning specified in the Plan, except as
expressly set forth herein.

(j)“Market Return Tranche” has the meaning specified in Section 2 of this
Agreement.

(k) “Good Reason” shall mean a material reduction in the Optionee’s compensation
below the amount of compensation in effect on the date of this Agreement

- 2 -

--------------------------------------------------------------------------------

 

which is not cured within thirty (30) days following the Company’s or its
subsidiary’s, as applicable, receipt of written notice from such Optionee
describing the event constituting Good Reason. 

(l) “MOIC” shall mean the multiple of Blackstone’s aggregate invested equity
capital in the Company since its initial investment in the Company through the
date of determination as determined by the Board based on an analysis provided
by the Company’s management.  It being understood that Blackstone’s invested
equity capital in the Company on the date here of equals $792 million.

(m) “Option” has the meaning specified in Section 2 of this Agreement.

(n)“Option Price” has the meaning specified in Section 2 of this Agreement.

(o)“Option Shares” has the meaning specified in Section 2 of this Agreement.

(p) “Stockholders Agreement” shall mean that certain stockholders agreement
applicable to the Optionee, as amended from time to time.

(q)“Termination for Cause” shall mean the termination by the Company of
Optionee’s employment with the Company as a result of (i) the Optionee’s willful
and continued failure to substantially perform Optionee’s duties (other than any
such failure resulting from the Optionee’s Disability or any such failure
subsequent to the Optionee being delivered notice of the Company’s intent to
terminate the Optionee’s employment without Cause), (ii) conviction of, or a
plea of nolo contendere to, (A) a felony (other than traffic-related) under the
laws of the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (B) a crime involving moral turpitude
that could be injurious to the Company or its reputation, (iii) the Optionee’s
willful malfeasance or willful misconduct which is materially and demonstrably
injurious to the Company, or (iv) any act of fraud by the Optionee in the
performance of the Optionee’s duties.  

2. Grant of Stock Option.  Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company has
granted to Optionee an option (the “Option”) to purchase the number of shares of
the Company’s common stock set forth on Schedule A (the “Option Shares”) at a
per share price (the “Option Price”) set forth on Schedule A, which was the Fair
Market Value per share on the Grant Date.  Subject to adjustment as hereinafter
provided, (a) the number of the Option Shares set forth on Schedule A constitute
the “Time-Based Tranche”, and (b) the number of the Option Shares set forth on
Schedule A constitute the Market Return Tranche (which, for the avoidance of
doubt is equal to the number of Option Shares that constituted the First Market
Return Tranche and the remaining portion of the Second Market Return Tranche
granted pursuant to the Prior Option Agreement).

3.  Term of Option.  The term of the Option commenced on the Grant Date and,
unless earlier terminated in accordance with Section 7 hereof, shall expire ten
(10) years from the Grant Date.

- 3 -

--------------------------------------------------------------------------------

 

4.  Right to Exercise.  Unless terminated as hereinafter provided, the Option
shall become exercisable only as follows: 

(a)The Option Shares in the Time-Based Tranche shall become vested and
exercisable in increments of 20% each on the first through fifth anniversary
dates of the Grant Date, provided the Optionee remains in the continuous employ
of the Company, any Subsidiary or Affiliate as of the applicable anniversary
date.

(b)The Option Shares in the Market Return Tranche will be elligible to vest and
become exercisable on each Determination Date , as follows:

 

 

·

If Blackstone has realized an aggregate MOIC of 1.5 times on a Determination
Date, then a total of 25% of the Market Return Tranche will vest and become
exercisable on such Determination Date;

 

·

If Blackstone has realized an aggregate MOIC of 2.25 times on a Determination
Date, then a total of 100% of the Market Return Tranche will, to the extent not
previously vested, vest and become exercisable on the such Determination Date;
and

 

·

If Blackstone has realized an aggregate MOIC of greater than 1.5 times but less
than 2.25 times on  a Determination Date, (i) 25% of the Market Return Tranche
will, to the extent not previously vested, vest and become exercisable on such
Determination Date and (ii)  a percentage of the Market Return Tranche equal to
a fraction, (x) the numerator of which is the actual MOIC realized by
Blackstone, less 1.5, and (y) the denominator of which is 0.75, will, to the
extent not previously vested, vest and become exercisable on such Determination
Date.

 

(c)Notwithstanding the foregoing, the Option Shares of the Time-Based Tranche
granted hereby shall become immediately exercisable upon the occurrence of a
Change in Control if Optionee remains in the continuous employ of the Company or
any Subsidiary until the date of the consummation of such Change in Control.  

(e)Notwithstanding anything herein to the contrary, if the Optionee is on an
approved leave of absence, as provided in the last paragraph of Section 7
hereof, the Optionee will be considered as still in continuous employ of the
Company, a Subsidiary or an Affiliate for purposes of this Plan.

(f)The Optionee shall be entitled to the privileges of ownership with respect to
Option shares purchased and delivered to Optionee upon the exercise of all or
part of this Option, subject to Section 8 hereof.

5.  Option Nontransferable.  The Optionee may not transfer or assign all or any
part of the Option other than by will or by the laws of descent and
distribution.  This Option may be exercised, during the lifetime of the
Optionee, only by the Optionee, or in the event of the Optionee’s legal
incapacity, by the Optionee’s guardian or legal representative acting on behalf
of the Optionee in a fiduciary capacity under state law and court
supervision.  Notwithstanding anything herein to the contrary, the Optionee may
transfer or assign all or any part of the Option to “family members” (as defined
in the General Instructions to Form S‑8 of the Securities Act of

- 4 -

--------------------------------------------------------------------------------

 

1933) or trusts, partnerships or similar entities for the benefit of such family
members, for estate planning purposes or in connection with the disposition of
Optionee’s estate. 

6.  Notice of Exercise; Payment.

(a)To the extent then exercisable, the Option may be exercised in whole or in
part by written notice to the Company stating the number of Option Shares for
which the Option is being exercised and the intended manner of payment.  The
date of such notice shall be the exercise date.  Payment equal to the aggregate
Option Price of the Option Shares being purchased pursuant to an exercise of the
Option must be tendered in full with the notice of exercise to the Company in
one or a combination of the following methods as specified by the Optionee in
the notice of exercise:  (i) cash in the form of currency or check or by wire
transfer as directed by the Company, (ii) solely following an IPO in Shares
otherwise being traded on an established securities market, through the
surrender to the Company of Shares owned by the Optionee for at least six months
as valued at their Fair Market Value on the date of exercise, (iii) through net
exercise, using Shares to be acquired upon exercise of the Option, such Shares
being valued at their Fair Market Value (which for such purpose shall have the
meaning set forth in the Stockholders Agreement) on the date of exercise, or
(iv) through such other form of consideration as is deemed acceptable by the
Board.

(b)As soon as practicable upon the Company’s receipt of the Optionee’s notice of
exercise and payment, the Company shall direct the due issuance of the Option
Shares so purchased.

(c)As a further condition precedent to the exercise of this Option in whole or
in part, the Optionee shall comply with all regulations and the requirements of
any regulatory authority having control of, or supervision over, the issuance of
the shares of common stock and in connection therewith shall execute any
documents which the Board shall in its sole discretion deem necessary or
advisable.

7.  Termination of Agreement.  The Agreement and the Option granted hereby shall
terminate automatically and without further notice on the earliest of the
following dates:

(a)After the Optionee’s termination due to the Optionee’s death or Disability,
all unvested Time-Based Options will be forfeited immediately and terminate and
all vested Options from any Tranche shall remain exercisable until the lesser of
(i) one (1) year following the Optionee’s date of termination or (ii) the
remaining term of the Option; provided, however, that it shall be a condition to
the exercise of the Option in the event of the Optionee’s death that the Person
exercising the Option shall (i) have agreed in a form satisfactory to the
Company to be bound by the provisions of this Agreement and the Stockholders
Agreement and (ii) comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
shares of common stock and in connection therewith shall execute any documents
which the Board shall in its sole discretion deem necessary or
advisable.  Unvested Options from the Market Return Tranche shall remain
outstanding for the twelve (12) month period following the date of such
termination by reason of death or Disability.  To the extent applicable market
return targets are achieved within such twelve (12) month period following the
date of termination due to the Optionee’s death or Disability (a
“Post-Termination Vesting Event”), the appropriate number of Options will vest
as of such Post-Termination Vesting Event, and remain exercisable for twelve
(12) months following such Post-Termination Vesting Event (but not beyond the
remaining term of the Option).  On the twelve (12) month anniversary of

- 5 -

--------------------------------------------------------------------------------

 

the date of termination of employment by reason of death or Disability, all
remaining unvested options from the Market Return Tranche will be forfeited; 

(b)After the Optionee’s termination by the Company without Cause or by the
Optionee for Good Reason, all unvested Time-Based Options will be forfeited
immediately and terminate and all vested Options from any Tranche shall remain
exercisable until the lesser of (i) ninety (90) calendar days following the
Optionee’s date of termination or (ii) the remaining term of the
Option.  Unvested options from the Market Return Tranche shall remain
outstanding for the twelve (12) month period following the date of such
termination by reason of termination by the Company without Cause or by the
Optionee for Good Reason.  To the extent a Post-Termination Vesting Event occurs
within such twelve (12) month period, the appropriate number of Options will
vest as of such Post-Termination Vesting Event, and remain exercisable for
ninety (90) calendar days following such Post-Termination Vesting Event (but not
beyond the remaining term of the Option).  On the twelve (12) month anniversary
of the date of termination of employment by reason of termination by the Company
without Cause or by the Executive with Good Reason, all remaining unvested
options from the Market Return Tranche will be forfeited;

(c)The date of the Optionee’s Termination for Cause, upon which all vested and
unvested Options will be forfeited immediately and terminate;

(d)After the Optionee’s termination without Good Reason, all unvested options
will be forfeited immediately and terminate and all vested Options from any
Tranche shall remain exercisable until the lesser of (i) ninety (90) calendar
days following the Optionee’s date of termination or (ii) the remaining term of
the Option; or

(e)Ten (10) years from the Grant Date.

Notwithstanding the foregoing, in all termination events other than a
termination of the Optionee’s employment for Cause, if the last day to exercise
vested Options occurs after the date on which the Company’s common stock is
publicly traded on a national stock exchange and during a lock-up period or
securities law blackout period, the otherwise applicable post-termination Option
exercise period shall continue, but not beyond the remaining term of the Option,
until thirty (30) calendar days after the first day when the terminating
Optionee is no longer precluded from selling stock acquired upon exercise of
Options for either of such reasons.  Notwithstanding anything to the contrary
herein, nothing herein shall prohibit the Optionee from exercising his or her
vested Options through net exercise, using Shares to be acquired upon exercise
of the Option, during any lock-up or securities law blackout period to the
extent not prohibited by law.

In the event that the Optionee’s employment is terminated in the circumstances
described in Section 7(c) hereof, this Agreement shall terminate at the time of
such termination notwithstanding any other provision of this Agreement and the
Optionee’s Option will cease to be exercisable to the extent exercisable as of
such termination and will not be or become exercisable after such
termination.  The Optionee shall be deemed to be an employee of the Company or
any Subsidiary if on a leave of absence approved in writing by the Board or the
Chief Executive Officer of the Company to the extent consistent with Section
409A of the Code.

8.  Stockholders Agreement.  The Optionee agrees that any Option Shares that the
Optionee receives pursuant to this Agreement or under the Plan are subject to
the terms and conditions set forth in the Stockholders Agreement.

- 6 -

--------------------------------------------------------------------------------

 

9.  No Employment Contract.  Nothing contained in this Agreement shall (a)
confer upon the Optionee any right to be employed by or remain employed by the
Company or any Subsidiary, or (b) limit or affect in any manner the right of the
Company or any Subsidiary to terminate the employment or adjust the compensation
of the Optionee. 

10.Dividend Equivalents.  Upon the payment of any ordinary or extraordinary cash
dividend (or similar distributions) to holders of Company common stock, the
Optionee will be credited with dividend equivalent rights with respect to the
Options as follows.  Dividend equivalents relating to vested Options shall be
paid to the Optionee in cash at the same time dividends are paid to holders of
Company common stock.  Dividend equivalents relating to unvested Options will be
credited to a notional account maintained on the books of the Company for the
benefit of the Optionee, which account shall not accrue interest.  The Optionee
will become vested in such account at the same time as the Options to which the
dividend equivalents relate vest and become exercisable, and such vested amounts
shall be payable in cash upon the applicable vesting date, and in no event later
than 2½ months following the end of the calendar year in which the applicable
vesting date occurs.  Unvested amounts held in such account shall be forfeited
by the Optionee upon the date of any termination of employment; provided,
however, that if such termination results in the continuation of unvested
Options from the Market Return Tranche, as provided in Sections 7(a) and 7(b),
above, forfeiture of dividend equivalents shall be delayed until the twelve (12)
month anniversary of such termination, and to the extent that any Options vest
during such twelve (12) month period, such related dividend equivalents shall
also vest and be paid to the Optionee in cash on the twelve (12) month
anniversary of such termination or, if the Options are forfeited, such related
dividend equivalents shall also be forfeited.

11.Taxes and Withholding.  The Company or any Subsidiary may withhold, or
require the Optionee to remit to the Company or any Subsidiary, an amount
sufficient to satisfy federal, state, local or foreign taxes (including the
Optionee’s FICA obligation) in connection with any payment made or benefit
realized by the Optionee or other person under this Agreement or otherwise, and
if the amounts available to the Company or any Subsidiary for such withholding
are insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that Optionee or such other person make arrangements
satisfactory to the Company or any Subsidiary for payment of the balance of such
taxes required to be withheld.  The Optionee may elect to have such withholding
obligation satisfied by surrendering to the Company or any Subsidiary a portion
of the Option Shares that are issued or transferred to the Optionee upon the
exercise of an Option (but only to the extent of the minimum withholding
required by law), and the Option Shares so surrendered by Optionee shall be
credited against any such withholding obligation at the Fair Market Value (which
for such purpose shall have the meaning set forth in the Stockholders Agreement)
of such Shares on the date of such surrender.

12.Compliance with Law.  The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the Option shall not be
exercisable if the exercise thereof would result in a violation of any such law.

13.Adjustments.

(a)The Board shall make or provide for such substitution or adjustments in the
number of Option Shares covered by this Option, in the Option Price applicable
to such Option, and in the kind of shares covered thereby and/or such other
equitable substitution or adjustments as the Board may determine to prevent
dilution or enlargement of the Optionee’s rights that otherwise would result
from (i) any stock dividend, extraordinary

- 7 -

--------------------------------------------------------------------------------

 

cash-dividend, stock split, combination of shares, recapitalization, or other
change in the capital structure of the Company, (ii) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reclassification, reorganization,
partial or complete liquidation, or other distribution of assets or issuance of
rights or warrants to purchase securities, or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.  In the
case of a Change in Control, such substitutions and adjustments include, without
limitation, canceling any and all Options in exchange for cash payments equal to
the excess, if any, of the value of the consideration paid to a shareholder of
an Option Share over the Option Price per share subject to such Option in
connection with such an adjustment event. 

(b)To the extent that any equity securities of any member of the Company’s
controlled group become publicly traded, at such time all Options shall be
exchanged, in a manner consistent with Sections 409A and 424 of the Code, for
options with the same intrinsic value in the publicly-traded entity, and all
Shares shall be exchanged for shares of common stock with the same aggregate
value of the publicly-traded entity.

14.Relation to Other Benefits.  Any economic or other benefit to Optionee under
this Agreement shall not be taken into account in determining any benefits to
which Optionee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or
any Subsidiary.

15.Amendments.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto.

16.Severability.  If one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated shall be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof shall continue to be valid and fully
enforceable.

17.Relation to Plan.  This Agreement is subject to the terms and conditions of
the Plan.  In the event of any inconsistent provisions between this Agreement
and the Plan, the Plan shall govern.  The Board acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the Option or its exercise.

18.Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of Optionee, and the successors and assigns of the
Company.

19.Governing Law.  The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of New York.

20.Prior Agreement.  As of the Effective Date, this Agreement supersedes any and
all prior and/or contemporaneous agreements, either oral or in writing, between
the parties hereto, or between either or both of the parties hereto and the
Company, with respect to the subject matter hereof.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or other
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, pertaining to the subject matter hereof, which are not

- 8 -

--------------------------------------------------------------------------------

 

embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party. 

21.Notices.  For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as Federal Express, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive offices and to Optionee at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

22.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

 

 

- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Optionee has executed this
Agreement, as of the day and year first above written.

 

DJO GLOBAL, INC.:

 

 

DONALD ROBERTS

Executive Vice President, General Counsel and Secretary

I hereby agree to be bound by the terms of the Plan, this Agreement and the
Stockholder’s Agreement.  I hereby further agree that all the decisions and
determinations of the Board or an officer as provided in this Agreement shall be
final and binding.

 

OPTIONEE:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule A

(attached)

 